Citation Nr: 0412731	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service connected dislocation of the 
right collarbone with muscle atrophy.

2.  Entitlement to an initial compensable evaluation for 
service connected post nasal septoplasty with deformity.  


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from August 1994 to July 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for dislocation of the right 
collar bone (clavicle) with muscle atrophy and for status 
post nasal septoplasty with deformity and assigned an initial 
10 percent rating for the right collar bone and a 
noncompensable rating for the nasal septoplasty residuals.


REMAND

The veteran alleges that his nasal disability and residuals 
of dislocated right collar bone with muscle atrophy are more 
severe than currently evaluated.  He argues that the collar 
bone disorder should have included separate evaluations of 
not only the bone disorder, but also a separate evaluation 
under the regulations for muscle deformity.  He also alleges 
a worsening of the muscle atrophy over time in his February 
2003 Notice of Disagreement.  The November 2001 QTC 
examination is noted to have mentioned atrophy, but did not 
include an evaluation of the range of motion of the affected 
extremity, to include consideration of pain on motion.  

Regarding his nasal disorder, the veteran likewise argues 
that this has worsened.  He submitted a copy of a medical 
statement showing treatment at a plastic surgery center for 
nasal compound fracture and septal deviation in November 
2003.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain copies of 
the complete private medical records 
showing treatment for the veteran's nasal 
septoplasty with deformity in November 
2003.  If such medical evidence is not 
available, that fact should be entered in 
the claims file.

3.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA examination to determine the nature 
and severity of his nasal septoplasty 
with deformity.  The claims folder must 
be made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
veteran's residuals of nasal septoplasty 
cause three or more incapacitating 
episodes of sinusitis requiring prolonged 
antibiotic treatment or more than six non 
incapacitating episodes per year 
characterized by pain, headaches and 
purulent discharge or crusting.  If the 
nose is disfigured, this too should be 
noted, with the degree of disfigurement 
discussed.  

4.  The VBA AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of his service 
connected dislocation of the right 
collarbone with muscle atrophy.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should also record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
loose shoulder movement, instability, 
dislocation, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right 
clavicle disability, in particular 
limited movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  Regarding 
muscle atrophy attributable to the 
service-connected right clavicle 
disability, the examiner(s) must also 
address a, the examiner should comment on 
the muscle group(s) affected and the 
extent and severity of muscle atrophy.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the pertinent 
regulations addressing muscle 
disabilities for the right clavicle 
disability.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




